OPINION — AG — (1) A PHARMACIST RECEIVING A REQUEST FOR A REFERENCE COPY OF A PRESCRIPTION OVER THE TELEPHONE IS IN VIOLATION OF 59 O.S. 1975 Supp., 354 [59-354], IF HE REFUSES TO GIVE A REFERENCE COPY OVER THE TELEPHONE AT THAT TIME. (2) A PHARMACIST MAY CHOOSE THE METHOD OF FURNISHING A REFERENCE COPY OF A PRESCRIPTION, UNLESS SUCH METHOD REVEALS AN INTENT TO CIRCUMVENT 59 O.S. 1975 Supp., 354 [59-354] OF THE STATUTES WHICH IN EFFECT RESULTS IN A REFUSAL TO COMPLY WITH THE REQUEST FOR A REFERENCE COPY OF THE PRESCRIPTION. (3) A PHARMACIST IS REQUIRED TO TRANSMIT ALL INFORMATION SET FORTH IN 59 O.S. 1971 353.1 [59-353.1], TOGETHER WITH ALL DIRECTIONS RECEIVED FROM  THE PRESCRIBING DOCTOR. CITE: 59 O.S. 1971 353.1 [59-353.1] (PAUL C. DUNCAN)